Citation Nr: 1455807	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

3.  Entitlement to service connection for impotence, claimed as due to herbicide exposure.

4.  Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure.

5.  Entitlement to service connection for a disorder productive of sweats and fevers, claimed as due to herbicide exposure.

6.  Entitlement to service connection for residuals of left testicular tumor, claimed as due to herbicide exposure.
REPRESENTATION

Veteran represented by: National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran had active military duty from August 1967 to June 1970, including service in the Republic of Vietnam.  He received a Combat Action Ribbon and served in the United States Marine Corps Reserves until June 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In January 2010, Board remanded the Veteran's case for further evidentiary development.  

In a March 2012 decision, the Board denied the Veteran's claims.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Acting Veterans Law Judge that conducted the August 2009 Board hearing.  In order to remedy any such potential error, in a September 2013 letter, the Board notified the Veteran of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in October 2013, the Veteran requested to have the prior decision vacated, to appear at a hearing via videoconference at the RO before a Veterans Law Judge, and to have a new decision issued.  The Board's prior decision was vacated in June 2014.  

In November 2014, the Veteran was scheduled for a hearing at the RO conducted via videoconference with the undersigned Acting Veterans Law Judge.  The Veteran failed to appear for the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding his request for a new hearing.  See 38 C.F.R. § 20.704(d) (2014).

This decision satisfies the Veteran's request for a new decision.


FINDINGS OF FACT

1.  A February 2002 rating decision denied service connection for hypertension; he did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the February 2002 decision that denied service connection for hypertension raises a reasonable possibility of substantiating the claim.

3.  Hypertension did not have its onset in service and is not otherwise related to the Veteran's active military service, to include his presumed exposure to herbicides.

4.  The Veteran is not currently diagnosed with impotence, to include erectile dysfunction.

5.  An enlarged prostate did not have its onset in service and is not otherwise related to the Veteran's active military service, to include his presumed exposure to herbicides.

6.  Residuals of a tumor of the left testicle did not have their onset in service and are not otherwise related to the Veteran's active military service, to include his presumed exposure to herbicides.

7.  A disorder manifested by sweats and fevers did not have its onset in service and is not otherwise related to the Veteran's active military service, to include his presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, that denied the claim for service connection for hypertension, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the February 2002 rating decision is new and material as to the issue of service connection for hypertension, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Hypertension was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).

4.  Impotence was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.

5.  An enlarged prostate was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.

6.  Residuals of a tumor of the left testicle were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.

7.  A disorder manifested by sweats and fevers was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ § 3.6,  3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in November 2005 and December 2008, the Veteran was notified of the evidence necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Since the issuance of these letters, the RO has reconsidered the appellant's claim on numerous occasions, most recently in the March 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  The RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To the extent possible, the Veteran's relevant service and private treatment records have been obtained.

Some of the Veteran's service treatment records (STRs) from his service in the United States Marine Corps Reserves are unavailable.  The RO has attempted to obtain these records on several occasions, without success.  As these records have not been located after multiple attempts, the Board believes that an additional remand to conduct a further search would be an exercise in futility.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

The Veteran was notified of the unavailability of the records in a January 2011 letter.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, there is no indication of any additional, relevant records that the RO failed to obtain.

Pursuant to the Board's January 2010 remand, the Veteran underwent VA examination in October 2010, the report of which is of record.  The October 2010 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding impotence.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no current diagnosis of impotence and no true indication this disability is associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that VA examination was warranted that led to the January 2010 remand.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. New and Material Evidence

A January 2000 rating decision denied the Veteran's claim for service connection for hypertension, finding no evidence of hypertension showing a chronic disability subject to service connection.

The Veteran was notified in writing of the RO's January 2000 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b) ; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the January 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the February 2002 rating decision, the RO again denied service connection for hypertension, finding that there was no evidence establishing that the Veteran's hypertension was incurred in or caused by his military service, nor was it manifested to a compensable degree within one year of service.  

The Veteran was notified in writing of the RO's February 2002 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the February 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Relevant evidence received since the February 2002 decision includes the Veteran's August 2005 request to reopen his claim, two Reserve service examination reports and service personnel records, private treatment records, the report of the October 2010 VA examination, and the Veteran's and others' oral and written statements in support of his claims.

On a March 1972 Report of Medical History, the Veteran reported that he experienced an episode of high blood pressure that the examiner noted occurred in 1968 with no recurrence.  

A June 1976 private treatment record includes the Veteran's report that his blood pressure was elevated at a "Reserve meet" two weeks prior.  Two blood pressure readings of 156/80 were noted on examination.  See the private treatment record dated June 1976.  An elevated blood pressure reading (140/70) was documented later in the same month.  Id.  

Additionally, a February 1993 Report for Life Insurance from the Veteran's Reserve service reflects a diagnosis of hypertension, and indicates that the Veteran was currently under the care of Dr. B.  

A June 1994 examination performed during the Veteran's Reserve service shows a diagnosis of hypertension, as does a May 2002 private treatment

During his August 2009 Board hearing, the Veteran testified that he experienced hypertension symptomatology dating from 1973.  See August 2009 Board hearing transcript, pg. 9.  These assertions were corroborated by his wife.  Id.

The Veteran's testimony, along with the medical and other evidence added to the record, relates to the previously unestablished elements of a current hypertension disability and a link between such disability and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010) 

III. Service Connection 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA), or injury incurred or aggravated while performing inactive duty for training (IDT), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service incurrence for certain diseases, including ischemic heart disease, but not hypertension, impotence, an enlarged prostate, a disorder productive of sweats and fevers, and a benign testicular tumor, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202, 53216 (August 31, 2010).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Impotence

The Veteran asserts that he has impotence that is a result of his active service and specifically, his in-service exposure to herbicides.  

The Veteran's STRs do not discuss any complaint or diagnosis of erectile dysfunction or impotence.  Post-service treatment records do not show that he was diagnosed with impotence.

During the October 2010 VA examination, the Veteran did not report experiencing impotence or erectile dysfunction and the examiner did not diagnose him with having impotence or erectile dysfunction.

The Veteran does not exhibit a current impotence disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the only evidence of current impotence is the contention of the Veteran.  However, there is not one VA or non-VA medical record that shows an impotence disability and the VA examiner did not report such a current disability

The medical evidence fails to show a diagnosis of impotence at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (to the effect that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  There is no competent medical evidence reflective of impotence, or showing that the Veteran currently has an erectile dysfunction disorder, at any time during the current appeal.

While the Veteran's testimony (that he was "not sexually active") is competent in this regard, it must be viewed in light of the negative examination findings and actual treatment records that do not discuss impotence.  Given his statements and the contradictory contemporaneous medical record, the reports of a current impotence disability would not be credible.  

In the absence of competent and credible evidence of an impotence disability, the Board that such a disability has not been shown.  The preponderance of the evidence of record is against the Veteran's claim for service connection for impotence, claimed as due to exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B.  Hypertension, Enlarged Prostate, Residuals of a Left Testicular Tumor, and a Disorder Manifested by Sweats and Fever.

The Veteran further asserts that he has hypertension, an enlarged prostate, residuals of a left testicular tumor, and a disorder manifested by sweats and fevers, that were incurred during his active military service.  Specifically, he contends that he developed these disabilities as a result of exposure to herbicides during his service in the Republic of Vietnam.  See Veteran's notice of disagreement (NOD) dated June 2006 and substantive appeal (VA Form 9) dated March 2007.

The Veteran's STRs from his period of active service do not reflect treatment for the claimed disabilities.  His June 1970 separation examination report does not discuss complaints or diagnoses of hypertension, an enlarged prostate, a testicular tumor, or a disorder manifested by sweats and fevers.

Service personnel records show that the Veteran served in the Republic of Vietnam during his active duty service.  His exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  

However, the Veteran's claimed disabilities are not among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), and a medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claims.  See Combee v. Brown, 34 F.3d at 1043-1044; see also Brock v. Brown, 10 Vet. App. 155 (1997).

As noted above, the Veteran's March 1972 Report of Medical History for his Reserve service includes his report of experiencing high blood pressure in 1968.  It was further indicated that he had no reoccurrence.  The Veteran also reported private (undated) treatment for a possible testicular injury when he was hit by a hockey stick.  He stated that he was not hospitalized, but was required to wear a 'special belt' for two weeks.  A physical examination conducted in March 1972 determined that the Veteran's cardiovascular and genitourinary systems were normal, his blood pressure reading was 116/68, and he was found qualified for the Reserves.  

The June 1976 private medical record includes the Veteran's report that his blood pressure was elevated at a "Reserve meet" two weeks prior.  Two blood pressure readings of 156/80 were noted at that time.  An elevated blood pressure reading (140/70) was reported later in the same month.  Id.  

A diagnosis of hypertension was subsequently reported by the Veteran in his February 1993 Report for Life Insurance among his Reserve service records.  He stated that he was under the care of Dr. B. and was prescribed 80 mg. of Inderal daily.  Hypertension was noted in a June 1994 service examination conducted during the Veteran's Reserve service.

In the Veteran's August 1999 claim for service connection for malaria, he reported that he suffered from sweats, chills, and fevers.  The RO denied service connection for malaria in the June 2000 and February 2002 unappealed rating decisions.

An elevated prostate specific antigen (PSA) level is shown in private treatment records dated in December 1999.  

An August 2000 private treatment record notes that the Veteran complained of problems with his prostate and experienced pain and fevers.  Results of a prostate biopsy performed in February 2001 included benign prostate tissue.  A past medical history of prostatic disease was indicated in July 2001.  

An April 2002 private treatment record includes the Veteran's complaint of "fever and sweats."  Results of a prostate biopsy performed in March 2002 included benign prostate tissue with no evidence of malignancy.  Scrotal swelling was indicated in June 2003. A July 2003 scrotum ultrasound report indicates that the Veteran had a minor cyst on his left testicle and a prominent cyst on the left epididymis.

The Veteran was afforded a VA examination in October 2010 that addressed his claims.  The VA examiner confirmed diagnoses of hypertension, benign prostatic hypertrophy status-post excision of benign left testicular tumor without residuals, and a disability manifested by fever and sweats.  With respect to the question of medical nexus, the VA examiner concluded that each of the claimed conditions "are not due to the service condition or related to exposure to chemical dioxins."  He explained, "[t]here is no literature backing the claim of disease causation.  These conditions have not been accepted to have a clear cut and well-defined relationship to exposure to dioxins."

Since the 2010 VA examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

There is no medical opinion of record to refute the October 2010 VA examiner's opinion.

The Veteran's testimony is competent evidence of hypertension in service and continuing since.  The Veteran did not, however, report hypertension at the time of his separation from service.  Although he reported an isolated episode of high blood pressure in 1968 during his March 1972 Reserve service examination, such was not noted in his active service clinical records.  The VA examiner explained that hypertension was not due to exposure to herbicides.  For these reasons, his relatively recent reports of a continuity of symptomatology are not deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As the medical evidence does not document a diagnosis of hypertension within one year following the Veteran's June 1970 active duty discharge, he is not entitled to application of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309. 

To the extent that hypertension was documented in the Veteran's STRs dating from his Reserve service, service connection is not warranted for a disease incurred during inactive duty for training and there are no records reflecting hypertension during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Based on a review of the evidence, the Board finds that service connection for hypertension, benign prostatic hypertrophy status-post excision of left testicular tumor, and a disorder manifested by fever and sweats, claimed as due to exposure to herbicides, is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  

As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  The Veteran's contention that he has hypertension, chronic benign prostatic hypertrophy status-post excision of a left testicular tumor, and a disorder manifested by fever and sweats disabilities, related to his in-service herbicide exposure, has some tendency to make a nexus more likely than it would be without such an assertion.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  

To the extent that the Veteran contends that his disabilities manifested during his military service and continued thereafter, the Board recognizes that he is competent to report having certain observable symptoms since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with hypertension, benign prostatic hypertrophy status-post excision of left testicular tumor, and/or a disorder manifested by fever and sweats, during his military service, or for years thereafter.  The Veteran's contentions regarding chronic hypertension, benign prostatic hypertrophy status-post excision of left testicular tumor, as well as fever and sweats symptomatology, dating from service are less probative than the medical evidence of record and the findings of the October 2010 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The preponderance of the evidence is against the Veteran's claims for service connection for hypertension, an enlarged prostate, residuals of a left testicular tumor, and a disorder manifested by fever and sweats, claimed as due to exposure to herbicides.  Reasonable doubt does not arise, and the claims must be denied.  Ortiz v. Principi, 274 F. 3d at 1365







CONTINUED ON NEXT PAGE






ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is denied.

Service connection for erectile dysfunction, to include impotence, is denied.

Service connection for an enlarged prostate is denied.

Service connection for residuals of a tumor of the left testicle is denied.

Service connection for a disorder manifested by sweats and fevers is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


